DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claims 1-3, 5-9, 18, and 20, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement and election of species requirement as set forth in the Office action mailed on 05/28/2021, are each hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
All claims have been examined on the merits.
Current Status of 16/871,551
This Office Action is responsive to the amended claims of July 7, 2022.
Claims 1-3, 5-9, 11-18, and 20 have been examined on the merits.  Claims 1-2, 5-9, and 20 are currently amended.  Claims 3 and 12-17 are original.  Claims 11 and 18 are previously presented.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of July 7, 2022.
The Examiner has reviewed the claim amendments and Reply of 07/07/2022.
Applicants approved the Examiner’s Amendment (see, below):  to 1) add commas in between illustrations of compounds and 2) add the article -- or -- in between the last two illustrations of compounds, within claims 6-9.  This renders moot the objection (see paragraph 23 in previous Office Action) against claims 2 and 6-9.
Applicants removed “~” from claim 7 thereby rendering moot the objection (see paragraph 24 in previous Office Action) against claim 7.
Applicants deleted “optionally substituted C3-C6 cycloalkyl” from R2 of base claim 1.  Therefore, this renders moot the written description rejection (see paragraphs 25-28 from previous Office Action).
The rejection against under 35 U.S.C. 112(d) against claim 2 (see paragraphs 29-31 in previous Office Action) is rendered moot since Applicants added the spiro-cyclohexyl embodiment to R2 of base claim 1.
The rejection under 35 U.S.C. 112(d) against claim 5 (see paragraphs 32 in previous Office Action) is rendered moot since Applicants either explained how the identified substituents further limit base claim 1 or Applicants deleted the identified substituents.
The rejection under 35 U.S.C. 112(d) against claim 20 (see paragraphs 33 in previous Office Action) is rendered moot since Applicants either explained how the identified compounds further limit base claim 1 or Applicants deleted the identified compounds.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edgar Harlan, Applicants’ Representative on August 8, 2022.
The application has been amended as follows: 
In claim 6 strike “
    PNG
    media_image1.png
    207
    848
    media_image1.png
    Greyscale
, ” and replace with -- 
    PNG
    media_image2.png
    207
    848
    media_image2.png
    Greyscale
, -- .  This amendment adds an -- and -- between the two compounds.
In claim 7 strike “
    PNG
    media_image3.png
    428
    907
    media_image3.png
    Greyscale
 ” and replace with -- 
    PNG
    media_image4.png
    428
    907
    media_image4.png
    Greyscale
  -- .  This amendment adds commas separating each illustrated compound from the other and adds an -- or -- between the last two compounds.
In claim 8 strike “
    PNG
    media_image5.png
    526
    849
    media_image5.png
    Greyscale
 ” and replace with -- 
    PNG
    media_image6.png
    510
    849
    media_image6.png
    Greyscale
 -- .  This amendment adds commas separating each illustrated compound from the other and adds an -- or -- between the last two compounds.
In claim 9 strike “
    PNG
    media_image7.png
    487
    870
    media_image7.png
    Greyscale
 ” and replace with -- 
    PNG
    media_image8.png
    487
    870
    media_image8.png
    Greyscale
 -- .  This amendment adds commas separating each illustrated compound from the other and adds an -- or -- between the last two compounds.
Conclusion
Claims 1-3, 5-9, 11-18, and 20 are allowable as written for the rationale stated within paragraphs 35-38 of the previous Office Action.
A review of the full scope of genus formula I of base claim 1 retrieved no prior art and no double patent art.  See “SEARCH 6” (conducted within the Registry, HCaplus, and Casreact databases of STN) search notes (enclosed, within).
A review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625